Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 5-6, 9-10, 12-18 and 20-21 are allowed
Claims 3-4, 7-8, 11 and 19 stand canceled
Reasons for Allowance
The claim amendment of 11/03/2021 overcomes the rejection issued under the most representative arts to Jonathan Logan et al., (US 10,535,190), Tatsuya Koyama et al., (US 2020/0034989) and Toshiaki Kakinami et al., (US 2005/0163343), who when considered independently or in combination do not disclose the amended limitation regarding the initial selection of a specific image capturing apparatus from among a plurality and generating a viewpoint image of an image corresponding to the position of a virtual viewpoint upon receiving a second request for switching between a displayed image on the screen obtained from the capturing apparatus and a virtual viewpoint image generated based on an image captured from different directions by a plurality of imaging apparatuses. Mainly, the prior arts disclose the principles of switching from actual to virtual images on a display from the position and orientation of a first camera further relating to other 
Other representative prior art has been identified in Naho Inamoto et al.,(hereinafter Inamoto) "VIRTUAL VIEWPOINT REPLAY FROM A SOCCER MATCH BY VIEW INTERPOLATION FROM MULTIPLE CAMERAS", 1520-9210 (C) 2007 IEEE. However while Inamoto teaches the details of a viewpoint on demand system, it does not disclose the claimed, “receiving a first request for selecting an image capturing apparatus from among a plurality of image capturing apparatuses; “.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/